DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed on November 20, 2020 is acknowledged.
Claims 1-10 and 21-30 were pending. Claims 1-6, 9-10 and 21-30 are being examined on the merits. Claims 7-8 are canceled.

Response to Arguments
Applicant’s arguments filed November 20, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the specification and claims, or the cancellation of claims that were subject to the objections or rejections:

Objections to Drawings 3B, 4, 5, 7B, 12A
Rejection of claims 1-10 and 21-30 under 35 USC § 112(b) for indefiniteness 
Rejection of claim 22 under 35 USC § 112(b) for lack of antecedent basis
Rejection of claim 26 under 35 USC § 112(d) 

Rejection of claims 1-3, 5-6, 9, 21, 23 and 25-26 under 35 USC § 103 over Shaw in view of O’Malley
	Applicant has amended claim 1 to require the previous limitations of claims 7 and 8, so that claim 1 now requires that the DNA fragments are less than 220 base pairs and are present in an amount of 1 pg to 1 ng. In the Non-Final Office Action mailed August 20, 2020, the Parkinson reference was cited as teaching both the “less than 220 base pair” limitation and the “1 pg to 1 ng” limitation (Non-Final Office Action, pp. 16-17). Applicant has also amended to claim 1 to incorporate the “processed botanical” sample into the body of claim 1. Applicant argues that Shaw does not teach a processed botanical sample, but instead teaches authentication of plant material including roots, or the plants themselves (Remarks, p. 8). Applicant asserts that “a processed botanical sample is one that has undergone extensive manufacturing processes in the development of a botanical dietary supplement, such manufacturing processes including grinding, solvent extraction, heat treatment, drying and filtration” (Remarks, p.8, citing specification, para. 51), and argues that Shaw does not teach such a processed sample, and that O’Malley and Parkinson do not cure this deficiency (Remarks, p. 9). Applicant also argues Parkinson does not teach a processed botanical sample with DNA fragments that are less than 220 base pairs, and that the DNA fragments are present in an amount of 1 pg to 1 ng as Parkinson is directed to E. coli, and not processed botanical samples (Remarks, pp. 9-10). Applicant also asserts that O’Malley does not teach the ligating step (Remarks, pp. 9-10). Finally, Applicant argues that the ordinary artisan would not be motivated to combine Shaw, which is directed to authentication of Chinese medical materials, 
	The Examiner disagrees. First, regarding the argument that Shaw does not teach processed botanical materials, as “processed” refers to samples that have undergone extensive manufacturing processes, the Examiner notes that Applicant is essentially arguing that “processed” should be interpreted as a relative term of degree, e.g., as perhaps heavily or extensively processed, in view of the teaching in para. 51 of the specification. However, para. 51 refers to multiple kinds of manufacturing processes, including these “extensive” processes, but also refers to “lighter manufacturing processes” that result in “DNA of better quality and quantity” (para. 51). Thus, it is not clear from the specification that the limitation “processed” alone implies any level (extensive vs. light) of processing at all. Instead, the broadest reasonable interpretation of “processed botanical sample” is a botanical sample that has been subjected to any amount of processing, and Shaw explicitly teaches “processed” biological samples (p. 12, ll. 11-14: “samples from … processed materials”). Arguing that Shaw does not teach “processed botanical materials” because the Shaw materials have not been extensively processed amounts to arguing a limitation that is not in the claim. In addition, the instant specification teaches that “processed” means “treatment of a botanical substance to develop an herbal medicine, a nutraceutical composition, or a dietary supplement, including grinding, heating, fermenting, compacting … or otherwise processing … for preparation of the end botanical product for use or consumption by a consumer” (para. 60). Thus, the explicit definition of “processing” in the instant claims, as taught in the specification (para. 60: “treatment of substance … including … 
	If Applicant amends claim 1 to require a certain degree of processing, the claim may be subject to 35 USC § 112b indefiniteness rejection if the specification does not provide a standard ascertaining the requisite degree.
	The Examiner also disagrees with the arguments that Parkinson does not teach the size and amount limitations because Parkinson is not directed to processed botanical samples, and that the ordinary artisan would not combine Shaw with either or both of O’Malley or Parkinson as they are unrelated to the authentication of Chinese medical materials. A reference may be properly used in an obviousness rejection, even if it is in a different field of endeavor, if the reference is reasonably pertinent to the problem faced by the inventor, so that it logically commends itself to an inventor’s attention in considering his problem. MPEP 2141.01(a). The problem presented in Shaw is how to use molecular biology methods to authenticate certain biological materials (p. 2, ll. 11-12). It is well-known in the art that biological samples often have small amounts of DNA and degraded DNA (with small fragments), and the ordinary artisan would look to other known methods for resolving these problems in detecting DNA in various samples. To the Examiner’s knowledge, there is nothing unusual or unique about detecting small amounts or small fragments of DNA in Chinese medical materials as opposed to any other biological material, and, accordingly, the ordinary artisan would look to any known molecular biology applications, including those in O’Malley and Parkinson, for solutions to those problems. 


Rejection of claim 4 under 35 USC § 103 over Shaw in view of O’Malley and Ruzicka
Rejection of claims 7-8 and 27-28 under 35 USC § 103 over Shaw in view of O’Malley and Parkinson
Rejection of claim 10 under 35 USC § 103 over Shaw in view of O’Malley, Chen and Lowe
Rejection of claims 22 under 35 USC § 103 over Shaw in view of O’Malley and Lo
Rejection of claim 24 under 35 USC § 103 over Shaw in view of O’Malley and CoreGenomics
Rejection of claims 29-30 under 35 USC § 103 over Shaw in view of O’Malley, Parkinson and Novak
	Applicant argues that claims 2-6, 9-10 and 21-30 depend from claim 1, and, consequently are non-obvious for at least the same reasons claim 1 is non-obvious (Remarks, p. 10). 
	This argument is not persuasive for the same reasons as noted above. The rejections are maintained as they relate to the newly amended claims.

	The rejection of claims 7-8 are obviated in view of their cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites several limitations for the type of sample, including “wherein the sample is a processed botanical sample ….” Claim 1, from which claim 6 depends, requires isolating genomic DNA from a processed botanical sample. Therefore, when claim 6 is also directed to a processed botanical sample, claim 6 does not further limit claim 1, and it is in improper dependent form.

Claim 21 recites the limitation “wherein the sequencing authenticates a botanical species”. It seems that sequencing would necessarily result in authentication, and, as a result, no additional steps would be required to authenticate. Therefore, claim 21 does not further limit claim 2, from which it depends, and it is in improper dependent form.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5-6, 9, 21, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw1 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012).

Regarding independent claim 1, Shaw teaches …
A method of authenticating processed botanical material comprising: isolating genomic DNA from a processed botanical sample, wherein the genomic DNA isolated from the processed botanical sample comprises botanical DNA (p. 3, ll. 21-22: “the nucleic acid extracted from the herbal or medicinal material is genomic DNA”; p. 12, ll. 11-14: “samples from … processed materials”);
amplifying the DNA fragments, detecting the botanical DNA fragments and determining a size range of the botanical DNA fragments (p. 7, ll. 26-29: “[r]egions polymorphic between these ginseng species and varieties were identified with RAPD, which employs a single random primer to amplify a few discrete regions of the genome. Amplification with primer OPC-20 identified a band of about 350 bp which varied in size …”);
designing primers according to the size range of the botanical DNA fragments (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”);
hybridizing the primers to a target nucleic acid sequence in the botanical DNA fragments (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to design SCAR primer … which flank the polymorphic region …. Amplification with the [primer] pair … yielded a single diagnostic SCAR band which could be used to distinguish between samples of P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”);
and amplifying the target nucleic acid sequence (p. 7, ll. 30-35 through p. 8, ll. 1-6: “revealed a polymorphic region that was about 25 bp longer in P. quinquefolius than in P. ginseng …. The sequence of this polymorphic region … was used to design SCAR primer … which flank the polymorphic region …. Amplification with the [primer] pair … yielded a single diagnostic SCAR band which could be used to distinguish between samples of P. ginseng and P. quinquefolius … could also be used to distinguish between other Panax species and adulterants commonly found in herbal preparations”).

	Shaw does not teach …
the sample comprises botanical DNA fragments.


Shaw does not teach …
wherein the botanical DNA fragments are less than 220 base pairs.
However, Parkinson suggests this limitation (p. 131, right col., para. 2: “[a] 250-350 bp region of fragmented target sample was excised”). Parkinson teaches that genomic DNA is sonicated prior to adapter ligation, thus producing genomic DNA of various sizes. One of ordinary skill in the art would recognize that the sonication likely also produces fragments that are slightly shorter than the recited 250 bp fragments. 

Shaw does not teach …
wherein the botanical DNA fragments are present in an amount of 1 pg to 1 ng.
However, Parkinson teaches this limitation (p. 126, left col., para. 1: “reducing input quantities from 1 µg to 2 ng, 200 pg, or even 20 pg results in libraries with comprehensive sequence coverage and high degrees of fragment diversity”).

Shaw does not teach …
ligating adapters to the botanical DNA fragments to generate adapter-ligated DNA fragments.
However, O’Malley teaches this limitation (Fig. 1a). 

prima facie obvious to practice the method of Shaw using the fragmented genomic DNA with adapters of O’Malley, and further to amplify those adapter-ligated fragments. Shaw does not specify that the botanical DNA is fragmented, however, Shaw does teach that samples can be taken from a variety of sources. One of ordinary skill in the art would understand that at least some of these sources likely contain fragmented DNA (e.g., frozen or processed samples, old samples, see p. 8, ll. 30-31 and p. 12, ll. 11-17). Shaw also teaches the need to amplify nucleic acids containing unknown herbal compositions. O’Malley teaches the use adapters to enrich and amplify unknown fragmented sequences. One of ordinary skill in the art would have been motivated to modify the arbitrarily primed amplification step of Shaw with an adapter-ligated amplification, using the O’Malley adapters ligated to fragmented genomic DNA, to improve the detection of the unknown sequences contained in those fragments, and would have had an expectation of success as O’Malley does not limit the biological sources to which the method can be applied.
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley and incorporate the size and amount of DNA fragments, as taught by Parkinson. Parkinson teaches that adapter ligation followed by amplification is an effective method of analyzing small amounts of DNA, as well as short fragments of DNA. One of ordinary skill in the art would understand that the Shaw plus O’Malley samples likely contain nucleic acid components with the same characteristics as the Parkinson samples. One of ordinary skill in the art would have been motivated to try the Shaw plus O’Malley method on botanical samples with characteristics similar to the Parkinson samples, as Parkinson teaches that adapter ligation followed by amplification is a particularly 

Regarding claim 2, which depends from claim 1, Shaw additionally teaches …
further comprising sequencing the target nucleic acid sequence (p. 20, ll. 28-31: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector”).

	Regarding claim 3, which depends from claim 1, Shaw additionally teaches …
wherein detecting the botanical DNA fragments comprises running the amplified DNA fragments on a gel for detection of the botanical DNA fragments (p. 20, ll. 22-24: “[f]ollowing denaturing polyacrylamide gel electrophoresis and autoradiography of the reaction products, DNA from the polymorphic DALP band was eluted from the dried sequencing gel”).

Regarding claim 5, which depends from claim 1, Shaw additionally teaches …
further comprising detecting botanical adulteration in the sample (p. 3, ll. 7-10: “an unknown herbal sample may be identified … or whether the herbal material is from another source”; p. 7, ll. 1-2: “can be used to identify the different herbs and their adulterants”).

	Regarding claim 6, which depends from claim 1, Shaw additionally teaches …
wherein the sample is a processed botanical sample, a botanical extract, or a powder (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples 

Regarding claim 9, which depends from claim 1, Shaw additionally teaches …
wherein the botanical is Asian ginseng (Panax ginseng), American ginseng (Panax quinquefolius), or Tienchi ginseng (Panax notoginseng) (p. 3, l. 8).

Regarding claim 21, which depends from claim 2, Shaw additionally teaches … 
wherein the sequencing authenticates a botanical species present in the processed botanical material (p. 20, 28-32: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector. Both strands of the fragment were sequenced”). 

Regarding claim 23, which depends from claim 1, Shaw additionally teaches …
wherein amplifying the target nucleic acid sequence is performed by polymerase chain reaction (PCR) (p. 20, ll. 24-25: “supernatant was used as the template in a PCR re-amplification”). 

Regarding claim 25, which depends from claim 1, Shaw additionally teaches …
further comprising evaluating total DNA after the amplifying the target nucleic acid sequence (p. 20, 28-32: “[t]he re-amplified products were electrophoresed … and purified from 

	Regarding claim 26, which depends from claim 1, Shaw additionally teaches …
further comprising determining the sequence of the botanical DNA fragments or determining the size of DNA fragments (p. 20, 28-32: “[t]he re-amplified products were electrophoresed … and purified from the gel … [t]o sequence the re-amplified polymorphic band … products were ligated to … [a] vector. Both strands of the fragment were sequenced”).

Regarding claim 27, which depends from claim 1, Shaw additionally teaches …
wherein the processed botanical material is a processed botanical extract (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples from … dried … or processed materials … typically obtained from … plants, preferably medicinal plants and herbs”).

Regarding claim 28, which depends from claim 27, Shaw additionally teaches …
wherein the processed botanical extract is a powder (p. 12, ll. 11-17: “a sample of a biological tissue or fluid … include samples from extracts … samples from … dried … or processed materials … typically obtained from … plants, preferably medicinal plants and herbs”; p. 18, ll. 10-11: “the samples were ground into fine powder”).

prima facie obvious over Shaw in view of O’Malley and Parkinson.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw2 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) as applied to claim 1 above, and further in view of Ruzicka (Identification of Verbena officinalis Based on ITS Sequence Analysis and RAPD-Derived Molecular Markers, Planta Med, 75(11): 1271-1276, 2009).

Regarding claim 4, which depends from claim 1, Shaw and O’Malley do not teach …
wherein the primers are designed on the basis of target species consensus sequence as PCR template and non-target consensus sequences as exclusion sequences. 
	However, Ruzicka teaches this limitation (Fig. 1; p. 1273, right col., para. 5: “DNA sequences of five samples of V. officinalis, two samples each of V. bonariensis and V. rigida, as well as one sample each of … [5 other species] were determined to obtain a spectrum wide enough to differentiate species of various sections as well as to show possible intraspecific polymorphisms…. The majority of V. officinalis samples had identical sequences … The highest sequence divergence was found between V. officinalis and G. Canadensis ….”; p. 1274, left col., V. officinalis”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley and Parkinson, as discussed above, and to add the primer design method of Ruzicka. Shaw teaches that various botanical species share polymorphic regions that vary in size between the species of interest, and therefore are useful targets for amplification. Ruzicka teaches primer design based on consensus sequences. One of ordinary skill in the art would understand that primer design based on consensus sequences would be an efficient way to amplify the Shaw botanical DNA, as doing so would reduce the number of primer sets needed to identify multiple botanical species. The ordinary artisan would have been motivated to use the Ruzicka primer design method in the Shaw plus O’Malley and Parkinson authentication method to capture this improved efficiency, and would have an expectation of success as Shaw does not limit the regions of DNA that may be used to as amplification targets. 

In view of the foregoing, claim 4 is prima facie obvious over Shaw in view of O’Malley and Parkinson, and further in view of Ruzicka.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw3 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) as applied to claim 1 above, and further in view of Chen4 (Validation of the ITS2 Region as a Novel DNA Barcode for Identifying Medicinal Plant Species, PLoS One, 5(1): e8613, 2010) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).

Regarding claim 10, which depends claim 1, Shaw and O’Malley do not teach … 
wherein the primers comprise a species-specific primer set comprising: a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 1 and a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 2.
However, Chen suggests this limitation (p. 4, left col., para. 2: “a strong case the ITS2 region being the … universal DNA barcode for authenticating medicinal plants … at 160-320 base pairs, the ITS2 region is short”). The instant specification teaches that SEQ ID Nos: 1 and 2 are primers directed to the ITS2 region of German chamomile, and other botanical species (para. 29). While Chen does not teach the specific sequences of SEQ ID NOs: 1 and 2, it does identify a short genomic region as being an appropriate target for PCR. In addition, primer design is well known in the art, and can be accomplished with widely available computer programs (e.g., see Lowe, abstract).

prima facie obvious to practice the method of Shaw plus O’Malley and Parkinson, as discussed above, using primers directed to the ITS2 region. Chen teaches the ITS2 region as an amplification target that is particularly useful for authenticating botanical samples. One of ordinary skill in the art would have been motivated to use the teachings of Chen to optimize the Shaw plus O’Malley and Parkinson method, and would have had an expectation of success as Shaw does not limit the method to primers directed to any particular region of genomic DNA. In addition, the specification does not provide evidence of unexpected results associated with the use of SEQ ID Nos: 1 and 2. Therefore, in the absence of unexpected results, these limitation are obvious.

In view of the foregoing, claim 10 is prima facie obvious over Shaw in view of O’Malley and Parkinson, and further in view of Chen.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw5 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) as applied to claim 1 above, and further in view of Lo (Identification of constituent herbs in ginseng decoctions by DNA markers, Chin. Med., 10(1): 1-8, 2015).
	
Regarding claim 22, which depends from claim 1, Shaw and O’Malley do not teach …
wherein the processed botanical material is sterilized.
However, Lo suggests this limitation (p. 2, right col., para. 2: “A single herb decoction was prepared .... Herb … was boiled in … water …. Herbal decoction was collected after 30, 60 and 120 min of boiling”). While Lo does not teach that boiling the extract is a form of sterilization, one of ordinary skill in the art knows that boiling can be used to sterilize a solution.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley and Parkinson, as discussed above, and incorporate the sterilized botanical extract, as taught by Lo. Lo teaches the need for authenticating boiled herb extracts. One of ordinary skill in the art would have been motivated to try to authenticate the Lo sample, which is likely degraded as a result of boiling, with the Shaw plus O’Malley and Parkinson method, since the Shaw plus O’Malley and Parkinson method works on samples of varying degrees of quality. The ordinary artisan would have had an expectation of success, as Shaw does not limit the source of DNA that may be used.

In view of the foregoing, claim 22 is prima facie obvious over Shaw in view of O’Malley and Parkinson, and further in view of Lo.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw6 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) as applied to claim 1 above, and further in view of CoreGenomics (Troubleshooting DNA ligation in NGS library prep, 2015).

Regarding claim 24, which depends from claim 1, Shaw and O’Malley do not teach …
wherein ligating is performed at 4°C overnight.
However, CoreGenomics teaches this limitation (para. 3: “[t]o maximize ligation you can drop temperature to 4C for the very best kinetics, but you’ll almost certainly need to extend ligation time to an over-night incubation”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley and Parkinson, as discussed above, and to add the ligation conditions of CoreGenomics. O’Malley teaches the advantages of ligating adapters for genomic DNA fragments. CoreGenomics teaches how to optimize the adaptor ligation conditions. One of ordinary skill in the art would have been motivated to use the teachings of CoreGenomics to optimize the Shaw plus O’Malley and Parkinson method, and 

In view of the foregoing, claim 24 is prima facie obvious over Shaw in view of O’Malley and Parkinson, and further in view of CoreGenomics.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw7 (WO 02/36805 A2) in view of O’Malley (An adapter ligation-mediated PCR method for high-throughput mapping of T-DNA inserts in the Arabidopsis genome, Nature Protocols, 2, 2910-2917, 2007) and Parkinson (Preparation of high-quality next-generation sequencing libraries from picogram quantities of target DNA, Genome Res., 22(1): 125-133, 2012) as applied to claims 1 and 27 above, and further in view of Novak8 (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006).

Regarding claim 29, which depends from claim 27, Shaw, O’Malley and Parkinson do not 
teach …
wherein the processed botanical extract is chamomile.
However, Novak teaches this limitation (p. 389, left col., para. 2: “For chamomile, reference plant material was taken … Matricaria chamomilla).


teach …
wherein the chamomile is Matricaria chamomilla.
However, Novak teaches this limitation (p. 389, left col., para. 2: “For chamomile, reference plant material was taken … Matricaria chamomilla).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shaw plus O’Malley plus Parkinson, as discussed above, and incorporate the chamomile samples of Novak. Novak teaches the need for authenticating botanical samples containing chamomile. One of ordinary skill in the art would have been motivated to try to authenticate the Novak sample with the Shaw plus O’Malley plus Parkinson method, since that method works on samples from a variety of sources. The ordinary artisan would have had an expectation of success, as Shaw does not limit the source of DNA that may be used.

In view of the foregoing, claim 29 and 30 are prima facie obvious over Shaw in view of O’Malley and Parkinson, and further in view of Novak.

Conclusion
Claims 1-6, 9-10 and 21-30 are pending, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        2 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        3 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019. 
        4 Chen was cited in the Information Disclosure Statement submitted March 1, 2019.
        5 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        6 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019.
        7 Shaw was cited in the Information Disclosure Statement submitted March 1, 2019. 
        8 Novak was cited in the Information Disclosure Statement submitted March 1, 2019.